Per Curiam.
By order dated March 16, 2011, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court suspended respondent from the practice of law for a period of 90 days after finding that he engaged in professional misconduct in connection with his administration and representation of a trust.
As a result of the discipline imposed in Massachusetts, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Having heard respondent in mitigation, we conclude that respondent has failed to establish any of the available defenses to the imposition of such discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
We further conclude that, under the circumstances presented and in the interest of justice, respondent should be suspended from the practice of law for a period of three months in this state, effective immediately.
Rose, J.P, Malone Jr., McCarthy, Garry and Egan Jr., JJ, *1139concur. Ordered that petitioner’s motion is granted; and it is further
Ordered that respondent is suspended from the practice of law for a period of three months, effective immediately, and until further order of this Court; and it is further
Ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further
Ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).